Citation Nr: 1032429	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active military duty in the United States 
Marine Corps from July 1999 to August 1999; January 2004 to 
November 2004; and January 2005 to August 2005.  He also had an 
earlier period of active service lasting four months, twenty-two 
days - the exact dates of which have not been verified.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating action of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  
In that decision, the RO denied a claim for service connection 
for a left ankle injury.  Following a review of the appellant's 
claim, the Board, in December 2009, remanded the claim to the RO 
via the Appeals Management Center (AMC), in Washington, DC, for 
additional evidentiary development.  The claim has since been 
returned to the Board for review.

Upon reviewing the development that has occurred since December 
2009, the Board finds there has been substantial compliance with 
its remand instructions.  The Board notes that the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, has 
noted that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination "more than substantially complied with the 
Board's remand order").  The record indicates that the AMC 
scheduled the appellant for a medical examination and the 
appellant attended that examination.  The examiner reviewed the 
claims folder prior to examining the appellant and provided an 
opinion concerning the etiology of the appellant's current left 
ankle disability.  [As an aside, the Board finds that the 
examination report is adequate for rating purposes as a physical 
examination with testing was performed, the examiner took into 
account the history and reviewed the claims folder, and an 
opinion was provided.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).]  The results were then returned to the 
AMC and the AMC issued a rating in the form of a Supplemental 
Statement of the Case (SSOC) after reviewing the results of that 
examination.  Based on the foregoing, the Board finds that the 
AMC substantially complied with the mandates of its remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a 
remand by the Board confers on the appellant the right to 
compliance with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the claim 
based on the evidence that is of record consistent with 38 C.F.R. 
§ 3.655 (2009).

In the December 2009 informal hearing presentation, the 
accredited representative made several statements which 
could be construed as claims for an increased rating for 
the appellant's service-connected lumbar spine as well as 
earlier effective dates for his service-connected lumbar 
spine and tinnitus.  The claims file reflects that these 
issues are not on appeal and are not properly before the 
Board at this time.  These issues are referred to the RO 
for consideration.


FINDINGS OF FACT

1.  Although the service treatment records are negative for 
treatment of injuries of the left ankle, credible personal 
statements along with "buddy" statements have been provided 
that indicate that the appellant did, in fact, experience 
injuries of the left ankle while he was stationed in Iraq.  

2.  A VA health care provider has opined that the appellant now 
has a disability of the left ankle and that it is related to the 
injuries he experienced while serving in the US Marine Corps.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a left 
ankle disability was incurred in or the result of the appellant's 
military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) 
has substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant proceeding with this issue given the favorable nature 
of the Board's decision with regard to the issue of service 
connection.

The appellant has come before the VA asking that service 
connection be granted for the residuals of an injury of the left 
ankle.  He has asserted that while he was in the US Marine Corps 
and stationed in Iraq (in support of Operation Iraqi Freedom), he 
injured his ankle not only in a unit run but also when he stepped 
into a hole.  He has provided "buddy statements" from three 
Marines who were with him on both occasions and witnessed the 
injuries.  It is noted that the "buddy statements" were 
submitted in support of the appellant's assertions that he 
actually injured the ankle while performing his duties in Anbar 
Province.  Since leaving the Marine Corps, the appellant has 
asserted that he has continued to suffer from left ankle 
instability, pain, and limitation of motion.  As such, the 
appellant has requested that service connection be granted for 
this disability/residual.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2009), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the appellant's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The Board would add that while appellant served in a combat area, 
his DD Form 214 does not show that he was engaged in combat with 
the enemy.  Moreover, he alleges an injury during physical 
training rather than in combat.  Thus, 38 U.S.C.A. § 1154(b) 
(West 2002) does not apply to facts now before the Board. 

The service medical treatment records for the appellant are 
negative for complaints of, treatment for or a diagnosis of a 
left ankle disability.  As shown by an August 2006 formal finding 
of unavailability memorandum, some of the appellant's service 
treatment records were unavailable for review.  However, the 
appellant reported in a December 2007 statement that there would 
be no report of his ankle injury regardless of whether all of his 
service treatment records were in his file.  

In his October 2007 appeal, the appellant detailed, as indicated 
previously, two left ankle injuries (from July or August 2004) 
which occurred while he was on deployment in Iraq.  He described 
the history of his currently diagnosed left ankle disability in a 
December 2007 statement in the claims file.  It was reported that 
after he returned from deployment in October 2004, the service 
member "resumed normal duties in the Marine Corps reserve after 
brief time off."  In the spring of 2004, the records indicate 
that the appellant was experiencing pain and discomfort in the 
left ankle but the symptoms were not so disabling as to force the 
appellant to seek medical treatment.  Nevertheless, after August 
2005, he sought treatment at VA.  It has been asserted that what 
started out as benign injury has progressively grown into a 
disability.

A September 2005 VA initial visit shows the appellant reported 
left ankle pain.  He stated he twisted it in Iraq and pain 
recurred if he participated in strenuous activity like running.  
He denied unusual joint pain, immobility, joint enlargement, 
stiffness or loss of function.  By October 2005, a VA 
chiropractor consultation showed the that the appellant began to 
develop stabbing pain in left lower extremity that was described 
as "whole limb" and lasted two to three minutes per episode.  
He reported no limitations in his duties as a security worker and 
he continued to play basketball.  An October 2005 VA radiology 
report showed no significant bony abnormalities and the ankle 
mortise was intact.

An August 2007 VA orthopedic surgeon's report noted that the 
appellant had a three year history of left ankle pain after two 
inversion injuries.  The surgeon further indicated that the 
appellant used an ankle brace that supplied minimum relief.  It 
was further reported that the surgeon observed popping of the 
left ankle with rotatory motion popping from both peroneals and 
the anterolateral ankle joint.  A magnetic resonance imaging 
(MRI) report was accomplished in August 2007.  That report 
indicated that the left ankle showed a one centimeter cystic area 
in the mid-inferior calcaneum to be of uncertain significance.  
The area was classified as degenerative and post-traumatic.  The 
report further specified that the anterior talofibular ligament 
was not well-seen and was possibly torn.  There was no edema, so 
it was a possible chronic tear.  The rest of the tendons and 
ligaments were reported as normal.

A November 2007 follow-up with the orthopedic surgeon denoted the 
same symptoms.  The assessment was left ankle recurrent lateral 
ligament instability.  The surgeon surmised that the pain was 
likely from a scarring of the ankle ligaments and from the 
overuse of peroneals since static stabilizers were not working 
properly.  The surgeon recommended that lateral ligament 
reconstruction surgery be performed.  VA records show that 
surgery was scheduled in November 2007, but was cancelled in 
January 2008.

In February 2008, the appellant's primary care physician, who was 
a member of the VA medical staff, opined that the appellant's 
left ankle disability was "as likely as not related to 
service."  However, the physician did not provide any additional 
reasoning as to why he provided this opinion.  

Following a review of the claims folder, the Board remanded the 
claim for the purpose of having another physician examine the 
appellant and proffer an opinion concerning the etiology of the 
current left ankle disability.  Such an examination was 
accomplished in February 2010.  The appellant's claims folder was 
reviewed in conjunction with the examination and then the 
appellant was examined.  Upon completion of the exam, and after 
thoroughly reporting the appellant's history, the examiner 
uncategorically concluded that the appellant's left ankle 
disability was due to injuries to the ankle that occurred in 
service.  

The Board must weigh the credibility and probative value of any 
available medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that a claims file review, as it 
pertains to obtaining an overview of a service member's medical 
history, is not a requirement for private medical opinions.  A 
review of the claims file by a VA examiner, without more, does 
not automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted solely 
because the opining clinician did not review the claims file as 
there are other means by which a physician can become aware of 
critical medical facts, such as a history of treating the service 
member for an extended period of time and/or reviewing pertinent 
medical literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on whether 
the clinician was "informed of the relevant facts" in rendering 
a medical opinion.  Thus, when VA refers to facts obtained from 
review of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out those 
facts and explain why they were necessary or important in forming 
the appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid and 
well-reasoned opinion.  The Court further held that a medical 
opinion that contains only data and conclusions is not entitled 
to any weight and a review of the claims file cannot compensate 
for lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical opinion 
comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In sum, in Nieves-Rodriguez, the Court indicated that it 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion.

In this instance, there are two medical opinions concerning the 
etiology of the appellant's current left ankle disorder.  One 
opinion has been proffered by the appellant's primary care 
provider and the other has been proffered by a doctor who had not 
previously examined the appellant.  In both instances, the 
examiners have not been equivocal, vague, or ambiguous with their 
opinions that the current disability was the result of the 
appellant's military service.  Unfortunately, neither examiner 
has provided a complete rational for their conclusions.  
Accordingly, while the examiners' opinions are probative, they, 
in and of themselves, are not sufficient to prove the appellant's 
claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).

Nevertheless, the claims folder does contain the statements 
provided by the appellant along with those of three Marines who 
witnessed the injuries.  In determining whether evidence 
submitted by the appellant (and his witnesses) is credible, the 
Board may consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 
498, 511 (1995).  The proffered statements have not been 
contradictory.  They have been detailed in their scope and they 
have not been offered to provide a diagnosis - instead they have 
been submitted to show that the injuries to the ankle actually 
occurred while the appellant was stationed in Anbar Province, in 
Iraq.  These statements have been consistent with the exigencies 
of active duty service in Marine Corps.  It is further noted that 
since the appellant filed his claim, his recitation of the 
assertions made has remained consistent and not at odds with 
other statements made by the appellant's witnesses.  Thus, the 
Board finds that these pieces of evidence are credible, 
probative, and they add weight to the overall claim.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145 155-156 (1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has further clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Information in the claims folder, i.e, the statements provided by 
the appellant's buddies along with the two VA doctors' opinions 
supports the appellant's contentions that he experienced 
injuries, however minor, in the left ankle.  The Board finds that 
the appellant's lay statements on when these injuries occurred is 
consistent with service and as such, the statements are competent 
to show in-service occurrence because the injuries themselves are 
capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009) (rejecting view lay person is not competent 
to provide testimony regarding nexus); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical 
evidence is not always required to establish the elements of in-
service incurrence and nexus); Gutierrez v. Principi, 19 Vet. 
App. 1, at 8-9 (2004) (lay persons are competent to report 
objective signs of illness in Persian Gulf War illness cases).  
Moreover, when the appellant was examined by the VA, both 
examiners indicated that it was quite likely that the appellant 
injured his ankle while in Iraq and that his current left ankle 
disorder was related to the injuries that occurred while in Iraq.  

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the service member prevailing in either 
event, or whether the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Here, the appellant has provided credible statements with respect 
to when he suffered injuries to the left ankle.  Two VA doctors 
have suggested in opinions that it is probable that the 
appellant's current disability of the left ankle is related to 
the injuries he experienced while stationed in Anbar Province, 
Iraq.  In light of the foregoing, the Board finds that the 
evidence is, at least, in equipoise.  Accordingly, the benefit of 
the doubt in resolving the issue on appeal shall be given to the 
appellant, and therefore, service connection for a left ankle 
disability is warranted.




ORDER

Entitlement to service connection for a left ankle disability is 
granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


